DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Claims 65-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2021.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 50 recites the limitation "the elongated element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 50 and 54-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makower et al (U.S. 6,190,353). Regarding claims 50, 54, 58 and 59-64, Makower discloses (col. 23, lines12-48; col. 41, line 48-col. 42, line 24; Figures 4d and 8h-8h”) an elongated shaft adapted to be intravascularly positioned at a treatment site within a renal artery of the patient; an electrode (col. 15, line 57-col. 16, line 16; 552”) at a distal region of the elongated shaft and electrically coupleable to an energy source external to the patient (col. 17, line 51-col. 18, line 10), wherein the electrode comprises a first region (102) associated with the elongated element and a second region adapted to be passed through a wall of the renal artery; and an expansion element (110) associated with the electrode and configured to move the electrode between- a low-profile delivery configuration, and a treatment configuration in which the second region of the electrode is positioned within adventitia of the renal artery and surrounding fatty tissue for delivery of an electric field to achieve renal denervation.
Regarding claim 55-56, Makower discloses (col. 20, lines 19-36) the expansion element comprises an expandable cage or basket.
Regarding claim 57, Makower discloses (col. 22, lines 39-60) wherein the elongated shaft is adapted to be intravascularly positioned within the renal artery via a guide wire.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower et al (U.S. 6,190,353). Regarding claims 51-52, Makower discloses the claimed invention except for more than one electrode pair, and a third and a fourth electrode element.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide more than one electrode element, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP § 2144.04.
Regarding claim 53, Makower discloses (col. 36, lines 40-56) wherein, in the treatment configuration, the first bipolar electrode pair and the second bipolar electrode pair are angularly aligned and longitudinally spaced apart from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792